*641In an opinion per curiam, the court decided that the plaintiff was not entitled to recover:
OPINION
The plaintiff in October 1944 burglarized the United States Post Office at Aurora, Indiana. In the commission of the crime there was breakage of Government property, the repair of which cost $112.71. Some 4,800 money order forms and $172.58 in cash were stolen. The plaintiff was arrested in November 1944, and Federal officers took $273 in cash from him, later returning $5.00 to him. It does not appear that the money taken from him included any of the proceeds of the burglary. The plaintiff was indicted for the burglary, the theft of the money, and the uttering of a forged money order. He pleaded guilty and was sentenced and imprisoned. He sues the Government for $268, the amount taken from him and not returned. That money is in the Government’s possession.
The Government defends on the ground that it is entitled to set off against the plaintiff’s claim its own loss of money and its expenditure for repairing the damage to its property caused by the plaintiff. This defense is valid under general legal principles, and under the provisions of 28 U. S. C. 2508, 1946 Ed., Supp. 111. We so held in Hubert Zell Ford v. United States, 115 C. Cls. 793.
The plaintiff’s petition will be dismissed.
It is so ordered.